United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, LONGVIEW POST
OFFICE, Longview, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-282
Issued: June 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2011 appellant filed a timely appeal from a July 14, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying modification of its
loss of wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established that the August 12, 2009 wage-earning
capacity determination should be modified.
FACTUAL HISTORY
On January 10, 2008 appellant, then a 49-year-old part-time associate rural carrier, filed a
traumatic injury claim alleging that on December 29, 2007 he separated his right shoulder and
1

5 U.S.C. § 8101 et seq.

sustained a right leg contusion when he rolled his motor vehicle into a ditch after hitting ice. He
stopped work on December 29, 2007. OWCP accepted the claim for lacerations of the right leg,
a closed right shoulder acromioclavicular (AC) joint dislocation and multiple right hand
lacerations. It paid appellant compensation for total disability beginning February 18, 2008.
On December 4, 2008 appellant accepted a position as a modified rural carrier.2 In a
decision dated August 12, 2009, OWCP reduced his compensation based on its finding that his
actual earnings as a modified rural carrier effective December 6, 2008 fairly and reasonably
represented his wage-earning capacity.3 By decision dated April 14, 2010, it denied modification
of the August 12, 2009 decision. OWCP found, however, that further development was needed
on the issue of appellant’s pay rate.
In a report dated August 31, 2010, Dr. Bryan H. Laycoe, a Board-certified orthopedic
surgeon, related, “[Appellant] has been gradually increasing at work, even though we had him on
restrictions. Basically, he was gradually squeezed back to doing his regular deliver job and he
has had more and more pain in the AC joint, tip of the shoulder on the right.” Dr. Laycoe
diagnosed status post right shoulder AC joint separation with residual symptoms and stated, “It is
reasonable for [appellant] to be off work.” Dr. Laycoe recommended a magnetic resonance
imaging (MRI) scan study and surgical evaluation. In a work status note, he stated that appellant
was not released for work.
An MRI scan study of the right shoulder obtained September 22, 2010 revealed old
traumatic separation of the AC joint, an area of marrow edema, mild ventral supraspinatus
tendinitis and “old traumatic changes involving ventral inferior bony glenoid and adjacent
inferomedial humeral head.”
On September 10, 2010 Dr. Gregory D. Gramstad, a Board-certified orthopedic surgeon,
discussed appellant’s December 2007 motor vehicle accident and noted that he “most recently
has been taken off work by Dr. Laycoe on August 31, [2010].” Appellant’s symptoms included
increased pain with repetitive reaching or weight bearing. Dr. Gramstad reviewed and concurred
with the September 22, 2010 MRI scan study and diagnosed “[r]ight shoulder chronic [g]rade [3]
AC [joint] separation approaching [g]rade [5] with recurrent painful symptoms and limitation
with increasing levels of activity.” He recommended a coracoclavicular ligament reconstruction
and excision of the distal clavicle.4
In a November 22, 2010 progress report, Dr. Laycoe noted that Dr. Gramstad
recommended a distal clavicle resection and reconstruction. He found that appellant would most
likely be off for a minimum of four months and that there was “very significant doubt” regarding
whether he could return to work after he recovered from surgery. In a disability certificate,

2

By decision dated April 7, 2009, OWCP granted appellant a schedule award for a 10 percent permanent
impairment of the right arm. The period of the award ran from December 21, 2006 to July 27, 2009.
3

OWCP reduced appellant’s compensation on July 28, 2009 the date his schedule award compensation ended.

4

On October 13, 2010 an OWCP medical adviser determined that the requested surgery was appropriate and
should be authorized.

2

Dr. Laycoe indicated that appellant was not released for employment and could be off work for
four months.5
By letter dated February 24, 2011, appellant informed OWCP that he was unable to work
beginning August 31, 2010 and requested compensation for total disability. On March 21, 2011
he filed a claim for compensation for total disability from August 31, 2010 to February 28, 2011.
On April 1, 2011 OWCP advised appellant of the criteria for modifying a wage-earning
capacity decision. It explained that the medical evidence was currently insufficient to establish
that his shoulder condition materially changed and requested that he submit rationalized evidence
supporting that he was unable to work beginning August 31, 2010.
In a report dated May 3, 2011, Dr. Gramstad related that Dr. Laycoe would provide the
rationale for appellant being taken off work in August 2010. On May 3, 2011 Dr. Laycoe stated,
“[Appellant] was taken off work for a diagnosis of post[-]traumatic arthritis in the [AC] joint of
the right shoulder confirmed with x-rays and MRI [scan study] in 2010. This was not compatible
with his work due to excessive reaching with his arm.” Dr. Laycoe related that he referred
appellant to Dr. Gramstad for surgery and stated:
“[Appellant’s] time off work until he had surgery was some months, but was to be
expected, as it was a process between him finally reaching a point of not being
able to work in August [2010] through the time period that I was assessing this
and doing MRI [scans] and ultimately to his referral to Dr. Gramstad. As I
understand it, there was no light[-]work option available from the [employing
establishment] and the demands were too much on his shoulder due to the
post[-]traumatic arthritis.”6
By decision dated July 14, 2011, OWCP denied appellant’s claim for compensation from
August 31, 2010 to January 27, 2011 as he had not established that modification of the wageearning capacity determination was warranted. It noted that his condition materially changed
beginning January 28, 2011 when he had surgery and that he was entitled to compensation for
total disability beginning that date.
On appeal, appellant contends that his shoulder pain increased as his work duties became
more demanding. He discussed the medical evidence submitted and questioned why it was
insufficient to show that he was totally disabled. Appellant also noted that the employing
establishment did not offer him light duty.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
5

The record contains progress reports from Dr. Gramstad addressing appellant’s pre and postoperative condition.

6

In another report dated May 3, 2011, Dr. Gramstad related that Dr. Laycoe would provide the rationale for
appellant being taken off work in August 2010.

3

wages.7 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.9 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.10
ANALYSIS
OWCP accepted that appellant sustained a right leg laceration, multiple hand lacerations
and a dislocation of the AC joint of the right shoulder in a December 29, 2007 motor vehicle
accident. On August 12, 2009 it reduced his compensation as his actual earnings as a modified
rural carrier beginning December 6, 2008 fairly and reasonably represented his wage-earning
capacity.
On March 21, 2011 appellant filed a claim for compensation for total disability beginning
August 31, 2010. He did not allege that the original wage-earning capacity was erroneous but
instead that he sustained a material change in the nature and extent of his employment-related
condition.
OWCP determined that appellant established that modification of the August 12, 2009
wage-earning capacity determination was warranted beginning January 28, 2011, the date he
underwent right shoulder surgery. The Board finds, however, that he did not submit sufficient
medical evidence to establish a material change in his injury-related condition, which prevented
him from performing the duties of the modified rural carrier position prior to January 28, 2011.11
In a report dated August 31, 2010, Dr. Laycoe related that appellant’s work duties had
increased and that he was experiencing more pain in the AC joint of the right shoulder. He
diagnosed status post AC joint separation of the right shoulder and stated that it was reasonable
for appellant to be off work. In a disability certificate of the same date, Dr. Laycoe noted that
appellant was not released for work. He did not, however, provide any rationale addressing how
appellant’s right shoulder condition had materially changed such that he was disabled from his

7

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

8

Sharon C. Clement, 55 ECAB 552 (2004).

9

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

10

Id.

11

See Norman F. Bligh, 41 ECAB 230 (1989) (discussing the need for rationalized medical evidence to show a
material change in an injury-related condition in the context of a request for modification of an OWCP wage-earning
capacity determination).

4

modified position as a rural carrier. As Dr. Laycoe’s report is devoid of medical rationale
regarding appellant’s disability it is of diminished probative value.12
In a progress report dated November 22, 2010, Dr. Laycoe noted that Dr. Gramstad had
recommended surgery and stated that appellant would be off work a minimum of four months.
In a disability certificate he again opined that appellant was not released for work. Dr. Laycoe,
however, did not explain why appellant became disabled from his modified work duties prior to
surgery or relate the disability to the accepted work injury. Additionally, findings on
examination are needed to justify a physician’s opinion that an employee is disabled for work.13
On May 3, 2011 Dr. Laycoe related that appellant was disabled from work based on his
post-traumatic AC joint arthritis confirmed by MRI scan study. He stated that the arthritis was
not compatible with appellant’s work due to excessive reaching with his arm. Dr. Laycoe
asserted that it took time to schedule appellant’s surgery and that he understood that there was
“no light[-]work option available from the [employing establishment]….” It is unclear from this
report whether he was aware of appellant’s modified work duties. The issue of whether a
claimant’s disability is related to an accepted condition is a medical question, which must be
established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that
conclusion with sound medical reasoning.14 As Dr. Laycoe’s disability finding was not based on
an accurate history of appellant’s work duties as a modified rural carrier, his report is of little
probative value.15
On September 10, 2010 Dr. Gramstad reviewed appellant’s history of a work injury on
December 2007 and noted that Dr. Laycoe found that appellant should not work beginning
August 31, 2010. He diagnosed AC joint separation with recurrent pain and limitations and
recommended surgery. On May 3, 2011 Dr. Gramstad indicated that Dr. Laycoe would address
appellant’s disability from work starting August 2010. He discussed Dr. Laycoe’s disability
finding but did not independently address the issue of whether appellant was disabled from work
as of August 31, 2010. Consequently, Dr. Gramstad’s opinion is insufficient to meet appellant’s
burden of proof.
On appeal, appellant argues that his work duties increased but submitted no evidence
supporting this allegation. He further maintains that the medical evidence is sufficient to show
that he was disabled during the period in question and that the employing establishment did not
offer him limited duty. Appellant has the burden, however, to show that he is disabled from his
modified employment.16 As explained above, however, he has not submitted rationalized
12

K.W., 59 ECAB 284 (2007).

13

Laurie S. Swanson, 53 ECAB 517 (2002).

14

Sandra D. Pruitt, 57 ECAB 126 (2005).

15

See Roger Dingess, 47 ECAB 123 (1995) (a physician’s report must be based on a complete and accurate
factual history).
16

See Thaddeus J. Spevack, 53 ECAB 474 (2002) (the burden of proof is on the party attempting to show a
modification of the wage-earning capacity award).

5

medical evidence addressing how his accepted conditions caused him to be totally disabled from
his position as a modified rural carrier. Appellant may again request modification of the wageearning capacity determination for the period in question, supported by new evidence of
argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not established that the August 12, 2009 wage-earning
capacity determination should be modified prior to January 28, 2011.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

